Title: From George Washington to Charles Lee, 4 August 1797
From: Washington, George
To: Lee, Charles



Dear Sir,
Mount Vernon 4th Augt 1797.

Agreeably to my promise I have looked among those parcels which I conceived most likely to produce the Paper of which you required a copy, without the desired effect. How to account for it I am at a loss unless Mr Lear & Mr Dandridge (whom I employed to seperate & Pack up my files) may have left it, with papers of a similar nature, which I also miss, with those designed for my Successor in Office.
I have not, nor is it in my power as yet, to open all my packages; because I have no place to put them at this moment in a seperate State. When I do this, if I find the opinion you have given, in a certain case, among them a copy of it shall be transmitted to you—With great esteem & regard—I am Your obedt and affece

Go: Washington

